Case 4:18-cv-11593-MFL-RSW ECF No. 10 filed 07/23/20          PageID.214        Page 1 of 10



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 MIKE DARNELL BOYD, #254824,

                     Petitioner,

                                                       Case No. 18-cv-11593
 v.                                                    Hon. Matthew F. Leitman

 RANDEE REWUERTS,

                 Respondent.
 ____________________________________________________________________/

      OPINION AND ORDER (1) DENYING PETITION FOR A WRIT
 OF HABEAS CORPUS (ECF No. 1), (2) DENYING PETITIONER’S MOTION
       FOR BOND (ECF No. 8), (3) DENYING A CERTIFICATE OF
  APPEALABILITY, AND (4) DENYING LEAVE TO PROCEED IN FORMA
                     PAUPERIS ON APPEAL

       Petitioner Mike Darnell Boyd is a state prisoner in the custody of the Michigan

 Department of Corrections. In 2016, Boyd pleaded no contest to conspiracy to commit

 first-degree home invasion, MICH. COMP. LAWS § 750.110(a)(2), felon in possession of

 a firearm, MICH. COMP. LAWS § 750.224f, and two counts of possession of firearm

 during the commission of a felony, MICH. COMP. LAWS § 750.227b, in the Oakland

 County Circuit Court. The state trial court then sentenced Boyd, as a third habitual

 offender, MICH. COMP. LAWS § 769.11, to 6 to 40 years imprisonment on the conspiracy

 conviction, a concurrent term of 1 to 10 years imprisonment on the felon in possession

 conviction, and 2 years imprisonment on each of the felony firearm convictions to be

 served concurrently to each other, but consecutively to the other sentences.

                                            1
Case 4:18-cv-11593-MFL-RSW ECF No. 10 filed 07/23/20             PageID.215     Page 2 of 10



        On May 21, 2018, Boyd filed a pro se petition for a writ of habeas corpus in this

 Court pursuant to 28 U.S.C. § 2254. (See ECF No. 1.) Boyd has also filed a motion for

 bond. (See Mot., ECF No. 8.) In the petition, Boyd asserts that the state trial court based

 his sentence upon inaccurate information. He also maintains that the trial court

 improperly relied upon on un-counseled conviction when it imposed his sentence.

 Finally, Boyd says that his trial counsel was ineffective for failing to object to the trial

 court’s use of the un-counseled conviction.

        The Court has carefully reviewed Boyd’s petition and his motion for bond, and

 it concludes that he is not entitled to relief. Accordingly, for the reasons stated below,

 the Court DENIES the petition and the motion for bond.

                                              I

        Boyd’s conviction arises from a conspiracy to rob a medical marijuana caregiver

 at the caregiver’s home in October 2015. The police were alerted to the planned

 robbery, and Boyd was arrested. On August 25, 2016, Boyd pleaded no contest to the

 above-described offenses in exchange for the prosecution’s dismissal of a second

 offense enhancement on the felony firearm charges (which reduced those sentences

 from 5 years to 2 years imprisonment) and an agreement that he be sentenced within

 the applicable sentencing guideline range.

        On September 30, 2016, the state trial court conducted a sentencing hearing.

 Pursuant to the terms of Boyd’s plea agreement, it sentenced Boyd within the applicable

 guideline range. When the court sentenced Boyd, it assessed Boyd 5 points under the

                                              2
Case 4:18-cv-11593-MFL-RSW ECF No. 10 filed 07/23/20             PageID.216      Page 3 of 10



 state sentencing guidelines for Offense Variable 1 (weapon displayed or implied), 10

 points for Offense Variable 9 (number of victims), 1 point for Offense Variable 12

 (contemporaneous felonious activity), and 10 points for Offense Variable 19

 (interference with the administration of justice). The court also assessed Boyd 5 points

 for Prior Record Variable 5 (prior misdemeanor convictions or prior misdemeanor

 juvenile adjudications).

          Following sentencing, Boyd filed a delayed application for leave to appeal in the

 Michigan Court of Appeals. In that application, he raised the same claims that he now

 presents on federal habeas review.        The Michigan Court of Appeals denied the

 application for lack of merit. See People v. Boyd, No. 337983 (Mich. Ct. App. May 31,

 2017) (unpublished). Boyd then filed an application for leave to appeal in the Michigan

 Supreme Court. That court denied the application “because [it was] not persuaded that

 the questions presented should be reviewed.” People v. Boyd, 903 N.W.2d 591 (Mich.

 2017).

          On May 21, 2018, Boyd filed his petition for a writ of habeas corpus in this

 Court. (See Pet., ECF No. 1.) In the petition, Boyd raises the following claims:

                I.     He was sentenced on the basis of inaccurate
                information and in violation of his right to due process where
                Offense Variables 1, 9, 12, and 19 were incorrectly scored;
                therefore resentencing is required.

                II.    Due process requires resentencing where one of his
                prior convictions was obtained without counsel or a valid
                waiver; and defense counsel was constitutionally ineffective
                in failing to object at sentencing to consideration of that

                                              3
Case 4:18-cv-11593-MFL-RSW ECF No. 10 filed 07/23/20                PageID.217     Page 4 of 10



                conviction to either score Prior Record Variable 5 of the
                sentencing guidelines or determine his sentence.

 (Id.)

                                               III

         The provisions of the Antiterrorism and Effective Death Penalty Act of 1996

 (“AEDPA”), codified at 28 U.S.C. § 2241 et seq., govern this case because Boyd filed

 his petition after the AEDPA’s effective date. See Lindh v. Murphy, 521 U.S. 320, 336

 (1997). AEDPA requires federal courts to uphold state court adjudications on the merits

 unless the state court’s decision (1) “was contrary to, or involved an unreasonable

 application of, clearly established Federal law, as determined by the Supreme Court of

 the United States,” or (2) “was based on an unreasonable determination of the facts in

 light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

 “The question under AEDPA is not whether a federal court believes the state court’s

 determination was incorrect but whether that determination was unreasonable – a

 substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007).

                                               IV

                                               A

         Boyd first asserts that he is entitled to federal habeas relief because the state trial

 court sentenced him based on inaccurate information. More specifically, Boyd says

 that the trial court erred when it scored Offense Variables 1, 9, 12, and 19 of the state

 sentencing guidelines.


                                                4
Case 4:18-cv-11593-MFL-RSW ECF No. 10 filed 07/23/20            PageID.218    Page 5 of 10



       Boyd raised this claim on direct appeal. The Michigan Court of Appeals denied

 leave to appeal for lack of merit and the Michigan Supreme Court denied leave because

 it was not persuaded that the questions presented were worthy of review.

       Boyd has not shown that the state court rulings were contrary to, or an

 unreasonable application of, clearly established federal law. The Supreme Court has

 found a due process violation where a sentence was “prounuce[ed] … on a foundation

 so extensively and materially false, which the prisoner had no opportunity to correct.”

 Townsend v. Burke, 334 U.S. 736, 740-41 (1948). But here, Boyd does not specifically

 identify any inaccurate information that the state trial court allegedly relied upon with

 respect to the sentencing guidelines. Instead, he takes issue with how the state court

 applied the guidelines to the facts of his case. But such a claim is not cognizable on

 federal habeas review. Indeed, “[a] state court’s alleged misinterpretation of state

 sentencing guidelines and crediting statutes is a matter of state concern only.” Howard

v. White, 76 Fed. App’x 52, 53 (6th Cir. 2003). And “federal habeas corpus relief does

not lie for errors of state law.” Id. (quoting Estelle v. McGuire, 502 U.S. 62, 67 (1991)).

 Boyd has therefore failed to show that he is entitled to federal habeas relief on this

 claim. See Cheatham v. Hosey, 12 F.3d 211, 1993 WL 478854, at *2 (6th Cir. Nov. 19,

 1993) (holding that a departure from state sentencing guidelines is a state law issue not

 cognizable on federal habeas review); McPhail v. Renico, 412 F.Supp.2d 647, 656 (E.D.

 Mich. 2006) (“The petitioner’s argument that the state court erred in scoring his



                                            5
Case 4:18-cv-11593-MFL-RSW ECF No. 10 filed 07/23/20             PageID.219     Page 6 of 10



 sentencing guidelines [was] based solely on state law” and therefore was “not

 cognizable on federal habeas corpus review”).

                                             B

       Boyd next asserts that he is entitled to federal habeas relief because the state trial

 court sentenced him based in part on his 2012 misdemeanor conviction for assault or

 assault and battery. Boyd says that the trial court should have not have considered that

 conviction when crafting his sentence because he was not represented by counsel when

 that conviction was entered. Thus, Boyd insists that the trial court violated his

 constitutional rights when it considered this “un-counseled” conviction during

 sentencing.

       Boyd raised this claim on direct appeal. The Michigan Court of Appeals denied

 leave to appeal for lack of merit and the Michigan Supreme Court denied leave because

 it was not persuaded that the questions presented were worthy of review.

       Boyd has not shown that the state court rulings were contrary to, or an

 unreasonable application of, clearly established federal law. Simply put, Boyd has not

 presented sufficient evidence that his 2012 assault conviction was obtained without

 counsel or without a valid waiver of counsel. As to the lack of counsel, the only

 evidence that Boyd presents is a Michigan Department of Corrections’ Presentence

 Investigation Report. (See Pet., ECF No. 1, PageID.33.) In a section of that report

 labeled “Attorney Present,” the author listed the attorney as “unknown.” (Id.) That is

 not evidence that Boyd lacked an attorney; at most it establishes that the author of the

                                             6
Case 4:18-cv-11593-MFL-RSW ECF No. 10 filed 07/23/20               PageID.220      Page 7 of 10



 report was unaware of whether Boyd had counsel or who that counsel was. With respect

 to whether Boyd waived his right to counsel, the only evidence that Boyd presents is

 his brief on direct appeal in which his appellate counsel stated that “[p]robation and the

 prosecution were unable to confirm whether [Boyd] had waived counsel.”                    (Id.,

 PageID.28.) But, again, that is not affirmative evidence that Boyd did not waive his

 right to counsel. It states only that Boyd’s appellate counsel was “unable to confirm”

 whether Boyd did or did not waive his right to counsel. Consequently, on the current

 record, it is unclear whether Boyd was represented by counsel or whether he waived

 counsel at the time of his plea. It was Boyd’s burden to show both that he was without

 counsel at the time of his plea and that the presence of counsel was not validly waived.

 See Hobson v. Robinson, 27 F. App’x 443, 445 (6th Cir. 2001) (citing Parke v. Raley,

 506 U.S. 20, 28-34 (1992)); See also Black v. Carpenter, 866 F.3d 340, 734, 744 (6th

 Cir. 2017) (“We are also mindful that in a habeas proceeding the petitioner ‘has the

 burden of establishing his right to federal habeas relief and of proving all facts necessary

 to show a constitutional violation.’”). Boyd has not satisfied that burden. Accordingly,

 Boyd has not shown that he is entitled to federal habeas relief on this claim

        Moreover, even if Boyd had shown that he did not have counsel and did not

 validly waive his right to counsel, he still has not established that he is entitled to federal

 habeas relief on this claim. A criminal defendant charged with a misdemeanor does not

 have a constitutional right to counsel when a sentence of imprisonment is not imposed.

 See Scott v. Illinois, 440 U.S. 367, 373 (1979). And the United States Supreme Court

                                               7
Case 4:18-cv-11593-MFL-RSW ECF No. 10 filed 07/23/20              PageID.221     Page 8 of 10



 has held that a sentencing judge may rely on a prior uncounseled misdemeanor

 conviction to enhance a defendant’s sentence on a subsequent offense so long as the

 defendant was not imprisoned for that prior misdemeanor conviction. See Nichols v.

 United States, 511 U.S. 738, 748-49 (1994). Here, Boyd has not presented any evidence

 that he was imprisoned for his prior misdemeanor conviction. And a document attached

 to his petition – the Michigan Department of Corrections’ Presentence Investigation

 Report – appears to indicate that Boyd’s only punishment was to pay $100 in restitution.

 (See ECF No. 1, PageID.33.) Thus, in light of Nichols, supra, Boyd has not shown that

 the trial court violated his constitutional rights when it relied upon that prior conviction

 imposing his sentence.

        For all of these reasons, Boyd is not entitled to federal habeas relief on this claim.

                                              C

        Finally, Boyd argues that his trial counsel was ineffective when counsel failed to

 object to the state trial court’s reliance upon the alleged uncounseled conviction

 described above at the time of sentencing. But, for all of the reasons explained above,

 Boyd has failed to show that the trial court erred when it relied upon that conviction.

 And counsel is not ineffective for failing to make a futile or meritless objection. See

 Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2014) (“Omitting meritless arguments is

 neither professionally unreasonable nor prejudicial.”); United States v. Steverson, 230

 F.3d 221, 225 (6th Cir. 2000). Boyd has therefore not shown that he is entitled to federal

 habeas relief on his ineffective assistance claim.

                                              8
Case 4:18-cv-11593-MFL-RSW ECF No. 10 filed 07/23/20           PageID.222      Page 9 of 10



                                            V

       For all of the reasons stated above, Boyd is not entitled to federal habeas relief.

 The Court therefore DENIES his petition (ECF No. 1.) In addition, because Boyd is

 not entitled to habeas relief, he is not entitled to bond. Thus, the Court also DENIES

 Boyd’s motion for bond (ECF No. 8).

       Before Boyd may appeal the Court’s decision, a certificate of appealability must

 issue. See 28 U.S.C. § 2253(c)(1)(a); FED. R. APP. P. 22(b).           A certificate of

 appealability may issue “only if the applicant has made a substantial showing of the

 denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a federal district court

 denies relief on the merits, the substantial showing threshold is met if the petitioner

 demonstrates that reasonable jurists would find the court’s assessment of the claims

 debatable or wrong. See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). “A petitioner

 satisfies this standard by demonstrating that . . . jurists could conclude the issues

 presented are adequate to deserve encouragement to proceed further.” Miller-El v.

 Cockrell, 537 U.S. 322, 327 (2003). Boyd has failed to make a substantial showing of

 the denial of a constitutional right. The Court therefore DENIES Boyd a certificate of

 appealability. The Court DENIES Boyd leave to proceed in forma pauperis on appeal

 because an appeal cannot be taken in good faith. See FED. R. APP. P. 24(a).

       IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
 Dated: July 23, 2020                    UNITED STATES DISTRICT JUDGE

                                            9
Case 4:18-cv-11593-MFL-RSW ECF No. 10 filed 07/23/20        PageID.223     Page 10 of 10




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on July 23, 2020, by electronic means and/or ordinary
 mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764




                                          10
